In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. D, No. 14-5257; to the Court of Appeal, Fifth Circuit, No. 15-K-110.
Writ granted. We find no abuse of discretion on the part of the Trial Court in admitting the other crimes evidence, as it is relevant to the defendant’s intent and modus operandi. The decision of the Court of Appeal is reversed and the Trial Court’s admission of the other crimes evidence is reinstated. This matter is remanded to the Trial Court for further proceedings.
WEIMER and HUGHES, JJ., would deny.